Case 1:21-mj-00458-GMH Document5 Filed 06/11/21 Page 1of1

AO 442 (Rev. L111} Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. y Case: 1:21-mj-00458
. } Assigned to: Judge Harvey, G. Michael
Nicole Prado } Assign Date: 6/3/2021

Description: COMPLAINT W/ ARREST WARRANT
)

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

{name of person to be arrested) Nicole Prado :
who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment OO Superseding Indictment 7 Information ) Superseding Information YJ Complaint

QO Probation Violation Petition © Supervised Release Violation Petition Violation Notice Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without
Lawful Authority;

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds ;

40 U.S.C. § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building ;

40 U.S.C. § 5104(e}(2)(G) - Parading, Demonstrating, or Picketing in a oe Building. oigtaly signed by & Michael
ee 16:09:12
0400

fssuing officer's signature

 

Date: 06/03/2021

City and state: Washington, D.C. G. Michael Harvey, U.S. Magistrate Judge

Printed name and title

 

 

Return

This warrant was received on ay O6/ 0 4 Ve 403 | , and the person was arrested on (date) O6/ W/ 6) [

at city and state) as in D

Date: 06/1/2091 ta” CU.

Arresting officer's signature

Steyr Caldvell  DEo

Printed name and title

 

 

 

 
